This is an action on the case wherein the plaintiff seeks the recovery of damages for the destruction of property alleged to have been caused by the negligent setting and management of fire by defendants upon their land. A verdict was rendered for the plaintiff for the sum of four hundred dollars, and the case is before us upon the general motion of defendants for a new trial.
Practically the sole issue submitted to the jury was the responsibility of the defendants for the setting of the fire. It is the only question raised and argued by the parties upon the motion. Motion overruled.